
	

114 HR 106 IH: Restoration of Parental Rights and State Sovereignty Act of 2015
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 106
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mr. Culberson introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of 1965 to restore State sovereignty over
			 public education and parental rights over the education of their children.
	
	
		1.Short titleThis Act may be cited as the Restoration of Parental Rights and State Sovereignty Act of 2015.
		2.Restoration of State sovereignty over public education and parental rights over the education of
			 their childrenPart E of title IX of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7881 et seq.)
			 is amended by adding at the end the following:
			
				3Restoration of State sovereignty over public education and parental rights over the education of
			 their children
					9541.States to retain rights and authorities they do not expressly waive
						(a)Retention of rights and authoritiesNo officer, employee, or other authority of the Secretary shall enforce against an authority of a
			 State, nor shall any authority of a State have any obligation to obey, any
			 requirement imposed as a condition of receiving assistance under a grant
			 program established under this Act, nor shall such program operate within
			 a State, unless the legislature of that State shall have by law expressly
			 approved that program and, in doing so, have waived the State’s rights and
			 authorities to act inconsistently with any requirement that might be
			 imposed by the Secretary as a condition of receiving that assistance.
						(b)Amendment of terms of receipt of Federal financial assistanceAn officer, employee, or other authority of the Secretary may release assistance under a grant
			 program established under this Act to a State only after the legislature
			 of the State has by law expressly approved the program (as described in
			 subsection (a)). This approval may be accomplished by a vote to affirm a
			 State budget that includes the use of such Federal funds and any such
			 State budget must expressly include any requirement imposed as a condition
			 of receiving assistance under a grant program established under this Act
			 so that by approving the budget, the State legislature is expressly
			 approving the grant program and, in doing so, waiving the State’s rights
			 and authorities to act inconsistently with any requirement that might be
			 imposed by the Secretary as a condition of receiving that assistance.
						(c)Special rule for States with biennial legislaturesIn the case of a State with a biennial legislature—
							(1)during a year in which the State legislature does not meet, subsections (a) and (b) shall not
			 apply; and
							(2)during a year in which the State legislature meets, subsections (a) and (b) shall apply, and, with
			 respect to any grant program established under this Act during the most
			 recent year in which the State legislature did not meet, the State may by
			 law expressly disapprove the grant program, and, if such disapproval
			 occurs, an officer, employee, or other authority of the Secretary may not
			 release any additional assistance to the State under that grant program.
							(d)Definition of state authorityAs used in this section, the term authority of a State includes any administering agency of the State, any officer or employee of the State, and any
			 local government authority of the State.
						(e)Effective dateThis section applies in each State beginning on the 90th day after the end of the first regular
			 session of the legislature of that State that begins 5 years after the
			 date of the enactment of the Restoration of Parental Rights and State Sovereignty Act of 2015 and shall continue to apply in subsequent years until otherwise provided by law.
						9542.Dedication of savings to deficit reductionNotwithstanding any formula reallocations stipulated under this Act, any funds under this Act not
			 allocated to a State because a State did not affirmatively agree to the
			 receipt of such funds shall not be reallocated among the States.
					9543.Definition of State with biennial legislatureIn this Act, the term State with a biennial legislature means a State the legislature of which meets every other year.
					9544.Intent of CongressIt is the intent of Congress that other than the terms and conditions expressly approved by State
			 law under the terms of this subpart, control over public education and
			 parental rights to control the education of their children are vested
			 exclusively within the autonomous zone of independent authority reserved
			 to the States and individual Americans by the United States Constitution,
			 other than the Federal Government’s undiminishable obligation to enforce
			 minimum Federal standards of equal protection and due process..
		3.Table of contentsThe table of contents in section 2 of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6301 et seq.) is amended by inserting after the item relating to subpart 2
			 of part E of title IX the following:
			
				
					Subpart 3—Restoration of State Sovereignty over Public Education and Parental Rights over the
			 Education of their Children
					9541. States to retain rights and authorities they do not expressly waive.
					9542. Dedication of savings to deficit reduction.
					9543. Definition of State with biennial legislature.
					9544. Intent of Congress..
		
